Citation Nr: 1814340	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-44 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Service connection for bilateral leg dermatitis.

2.  Service connection for bladder problems/urinary leakage.

3.  Service connection for peripheral neuropathy, bilateral lower extremities.

4.  Service connection for arthritis, left ankle.

5.  Service connection for bronchitis.

6.  Service connection for upper respiratory disease to include sinusitis.

7.  Service connection for persistent undiagnosed illness, manifested by abnormal signs and fatigue.

8.  Service connection for pulmonary sarcoidosis manifested as joint pain, ankle, knee and leg swelling, spasms and cramps.

9.  Service connection for a heart condition, including heart murmur and mitral valve prolapse.

10. Service connection for erectile dysfunction.

11. Service connection for obstructive sleep apnea.

12. Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty between April and August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has been transferred to the St. Petersburg, Florida RO.  The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On October 31, 2017, prior to the promulgation of a decision in the appeal, the Veteran's attorney notified VA that a withdrawal is requested for the following issues on appeal - the service connection claims for bilateral leg dermatitis, bladder problems/urinary leakage, peripheral neuropathy, bilateral lower extremities, arthritis, left ankle, bronchitis, upper respiratory disease to include sinusitis, persistent undiagnosed illness, manifested by abnormal signs and fatigue, pulmonary sarcoidosis manifested as joint pain, ankle, knee and leg swelling, spasms and cramps, a heart condition, including heart murmur and mitral valve prolapse, erectile dysfunction, and obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal have been met for the following issues on appeal - the service connection claims for bilateral leg dermatitis, bladder problems/urinary leakage, peripheral neuropathy, bilateral lower extremities, arthritis, left ankle, bronchitis, upper respiratory disease to include sinusitis, persistent undiagnosed illness, manifested by abnormal signs and fatigue, pulmonary sarcoidosis manifested as joint pain, ankle, knee and leg swelling, spasms and cramps, a heart condition, including heart murmur and mitral valve prolapse, erectile dysfunction, and obstructive sleep apnea.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

On October 31, 2017, the Veteran's attorney withdrew from appellate consideration the following issues on appeal - the service connection claims for bilateral leg dermatitis, bladder problems/urinary leakage, peripheral neuropathy, bilateral lower extremities, arthritis, left ankle, bronchitis, upper respiratory disease to include sinusitis, persistent undiagnosed illness, manifested by abnormal signs and fatigue, pulmonary sarcoidosis manifested as joint pain, ankle, knee and leg swelling, spasms and cramps, a heart condition, including heart murmur and mitral valve prolapse, erectile dysfunction, and obstructive sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims and each is dismissed.


ORDER

The issues regarding service connection for bilateral leg dermatitis, bladder problems/urinary leakage, peripheral neuropathy, bilateral lower extremities, arthritis, left ankle, bronchitis, upper respiratory disease to include sinusitis, persistent undiagnosed illness, manifested by abnormal signs and fatigue, pulmonary sarcoidosis manifested as joint pain, ankle, knee and leg swelling, spasms and cramps, a heart condition, including heart murmur and mitral valve prolapse, erectile dysfunction, and obstructive sleep apnea are dismissed.  


REMAND

In the October 31, 2017 statement withdrawing the issues noted above, the Veteran's attorney clearly stated that the Veteran continues to pursue his TDIU claim.  This issue must be remanded, however, because it is inextricably intertwined with two issues currently subject to notices of disagreement (NODs).   

The Veteran filed a July 2017 NOD against the initial rating and effective date assigned in a May 2017 rating decision awarding service connection for right ankle sprain.  He also filed an August 2017 NOD against an August 2016 rating decision denying service connection for onychomycosis, bilateral feet.  The AOJ has not responded with a Statement of the Case (SOC), but has acknowledged receipt of the NODs.  As such, a remand of the issues pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.  Nevertheless, these issues may impact the TDIU issue.  In fact, the attorney's October 2017 argument centers on his assertion that service-connected orthopedic disability causes the Veteran to be unemployable.  The TDIU claim must be held in abeyance, therefore, until the issues subject to the NODs are finally decided.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in April 2017.  All records/responses received must be associated with the claims file. 

2.  After the issues subject to the July and August 2017 NODs have been resolved, the TDIU claim should be readjudicated.  All evidence received since the May 2017 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

Please note again that the TDIU claim is inextricably intertwined with the claims subject to the July and August 2017 NODs, and that the TDIU claim should be held in abeyance until those other claims have been finally decided.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


